     Case 2:20-cv-02056-KJM-EFB Document 24 Filed 08/31/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    JEREMY WILLIAM DEDEKER,                            No. 2:20-cv-2056-KJM-EFB P
12                        Petitioner,
13            v.                                         ORDER
14    STUART SHERMAN,
15                        Respondent.
16

17           Petitioner, a state prisoner proceeding pro se, has filed this application for a writ of habeas

18   corpus under 28 U.S.C. § 2254. The matter was referred to a United States Magistrate Judge as

19   provided by 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           On June 14, 2021, the magistrate judge filed findings and recommendations, which were

21   served on all parties and which contained notice to all parties that any objections to the findings

22   and recommendations were to be filed within fourteen days. Petitioner has filed objections to the

23   findings and recommendations.

24           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

25   court has conducted a de novo review of this case. Having reviewed the file, the court finds the

26   findings and recommendations to be supported by the record and by the proper analysis.

27   /////

28   /////
                                                         1
     Case 2:20-cv-02056-KJM-EFB Document 24 Filed 08/31/21 Page 2 of 2


 1          Accordingly, IT IS HEREBY ORDERED that:
 2          1. The findings and recommendations filed June 14, 2021, are adopted in full;
 3          2. Respondent’s motion to dismiss (ECF No. 12) is granted;
 4          3. Petitioner is granted thirty (30) days from the date of service of this order to file an
 5   amended petition as instructed in the June 14, 2021 findings and recommendations; and
 6          4. The Clerk of Court is directed to send petitioner the court’s form for use in filing a
 7   habeas petition.
 8   DATED: August 31, 2021.
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
